Case 8:17-cr-00135-JDW-JSS Document 66 Filed 02/18/21 Page 1 of 2 PageID 588




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                                            Case No.: 8:17-cr-135-T-27JSS

ANTHONY J. KLATCH, II

___________________________________/

                                                      ORDER

       BEFORE THE COURT is correspondence from Defendant Klatch, construed as a motion

to reconsider the denial of his motion for compassionate release. (Dkt. 63). A response is

unnecessary. The motion is DENIED.

       Klatch’s motions for compassionate release were denied for, among other reasons, failure

to identify extraordinary and compelling reasons warranting release. (Dkts. 50, 52, 54). The

Eleventh Circuit Court of Appeals affirmed the denial of compassionate release, finding that

              [e]ven were we to assume that Klatch properly exhausted all administrative
              remedies and is eligible for compassionate release, the district court did not
              abuse its discretion in denying Klatch’s motion for reduction of sentence.
              The court did not apply an incorrect legal standard or fail to follow proper
              procedures in reaching its determination. And given Klatch’s failure to
              present supporting medical records and reliance on previously rejected
              claims, none of the district court’s factual findings were clearly erroneous.

(Dkt. 64 at 3-4).

       In this construed motion to reconsider the denial of compassionate release, Klatch raises

arguments that have been considered and rejected. See (Dkt. 63 at 1-3). This is not a basis for

reconsideration.1 Further, he does not support his asserted medical conditions with documentation


       1
           In general, three circumstances justify reconsideration: (1) newly discovered evidence; (2) an intervening

                                                          1
Case 8:17-cr-00135-JDW-JSS Document 66 Filed 02/18/21 Page 2 of 2 PageID 589




or identify extraordinary and compelling reasons to warrant release. And consideration of the 18

U.S.C. § 3553 factors demonstrates that release is unwarranted. See 18 U.S.C. § 3582(c)(1).

         In summary, Klatch provides no basis to grant compassionate release or reconsider the

denial of his prior motions. Accordingly, his construed motion (Dkt. 63) is DENIED.

         DONE AND ORDERED this 18th day of February, 2021.



                                                       /s/ James D. Whittemore
                                                       JAMES D. WHITTEMORE
                                                       United States District Judge

Copies to: Defendant, Counsel of Record




change in controlling law; or (3) the need to correct clear error of law or prevent manifest injustice. See Sussman v.
Salem, Saxon & Nielsen, P.A., 153 F.R.D. 689, 694 (M.D. Fla. 1994). No such circumstances are present here.

                                                           2
